Title: To Thomas Jefferson from James Madison, 21 February 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              21 Feb. 1803
            
          
          The inclosed report as altered is acquiesced in by Mr. L. In two instances recurred to Congs have already interposed; one of them the Paoli—at last Session. The judgmt. of the Court agst Capt. Maley was pd. by Congs—Several Dutch & British precedts. can also be cited. The 7 Art: of the British Treaty & 21 of the Span: go on the responsibility of those Govts. for irregular acts of Officers under their authy. or colour of it—our instructions relative to Spanish Spoliations have the same implication. If the principle be tenable, it is evidently & greatly in favor of the U.S. in a general view. Two correct copies will be sent to the P. in the Morning—The present one is sent that if approved, he may accomodate his message to it without further delay—
        